DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 3, drawing element “B” is missing a lead line.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract should not use legal phraseology – “The present disclosure provides” in line 1 should be deleted.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Note: claim 1 appears to lack a transitional phrase such as “comprising” to define the elements of the invention of the instant application. 

Claim 1 is objected to because of the following informalities:  Claim 1 needs to be re-written according to 37 CFR 1.75(i) - where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.
Correction is required.

Claim 1 is objected to because of the following informalities:  Line 3 – add --angle-- after “acute”.
Correction is required.

Claim 3 is objected to because of the following informalities:
Line 1 – add --each of-- after “wherein”.
Line 1 – replace “join” with --joins--.
Line 2 - replace “define” with --defines--.
Correction is required.

Claim 4 is objected to because of the following informalities:  Line 2 – replace “the” before “cross-sectional” with --a--.
Correction is required.

Claim 5 is objected to because of the following informalities:
Line 1 – add --each of-- after “wherein”.
Line 1 – replace “join” with --joins--.
Line 2 - replace “define” with --defines--.
Correction is required.

Claim 6 is objected to because of the following informalities:  Line 2 – replace “the” before “cross-sectional” with --a--.
Correction is required.

Claim 7 is objected to because of the following informalities:
Line 1 – replace “branches” with --branch--.
Line 2 – replace “comprise” with --comprises--.
Correction is required.

Claim 8 is objected to because of the following informalities:  Line 2 – replace “the” before “diameter” with --a--.
Correction is required.

Claim 10 is objected to because of the following informalities:  Line 2 – replace “the” before “diameter” with --a--.
Correction is required.

Claim 12 is objected to because of the following informalities:  Line 2 – replace “the” before “diameter” with --a--.
Correction is required.

Claim 17 is objected to because of the following informalities:  Line 3 – replace “the” before “center influent branch diameter” at the end of the claim with --a--.
Correction is required.

Claim 18 is objected to because of the following informalities:  Line 3 – replace “the” before “center influent branch diameter” at the end of the claim with --a--.
Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 17 and 18 recite the limitation "the concentric reducer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Does Applicant mean for claims 17 and 18 to depend from a different claim where a concentric reducer has been previously recited (see claims 7, 9, 11 and 13)?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selby U.S. Patent No. 6,439,615 in view of Kamagata et al JPH03249497A.

With regard to claim 1, and as seen in Figure 3, Selby discloses a pipe (at 10) with a center influent branch (at 24) and opposing side influent branches (at 46, 52), wherein the side influent branches join the center influent branch at an acute of less than 90 degrees.
However, Selby does not expressly disclose that the acute angle is between about 35 and 65 degrees.  Kamagata et al teach, as seen in Figure 6, that the acute angle between a side influent branch and a center influent branch can be between 30 and 60 degrees to be more effective in a reinforcing method to prevent cracks and fractures (see English translation - paragraph 1, lines 7-8 and 43-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the acute angle be between about 35 and 65 degrees to be more effective in a reinforcing method to prevent cracks and fractures as taught by Kamagata et al.

With regard to claim 2, and as seen in Figure 3, Selby in view of Kamagata et al disclose wherein the side influent branches (at 46, 52) are mirror images of one another.

With regard to claim 3, and as seen in Figure 5, Selby in view of Kamagata et al disclose wherein the side influent branches (at 46, 52) join the center influent branch (at 24) at a junction point and thereby define a side influent branch entrance area and wherein the side influent branch entrance area is less than a cross-sectional area of the center influent branch (see Figure 5 below).


    PNG
    media_image1.png
    435
    371
    media_image1.png
    Greyscale


With regard to claim 4, Selby in view of Kamagata et al disclose the claimed invention but do not expressly disclose wherein the side influent branch entrance areas are about 45% of the cross-sectional area of the center influent branch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the side influent branch entrance areas be about 45% of the cross-sectional area of the center influent branch to provide more fluid flow in the center influent branch and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 5, and as seen in Figure 5, Selby in view of Kamagata et al disclose wherein the side influent branches (at 46, 52) join the center influent branch (at 24) at a junction point and thereby define a side influent branch entrance area and wherein the side influent branch entrance area is less than a cross-sectional area of the center influent branch (see Figure 5 above).

With regard to claim 6, Selby in view of Kamagata et al disclose the claimed invention but do not expressly disclose wherein the side influent branch entrance areas are about 45% of the cross-sectional area of the center influent branch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the side influent branch entrance areas be about 45% of the cross-sectional area of the center influent branch to provide more fluid flow in the center influent branch and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 7, and as seen in Figure 3, Selby in view of Kamagata et al disclose wherein the center influent branches (at 24) further comprise a concentric reducer (at 28).

With regard to claim 8, and as seen in Figure 3, Selby in view of Kamagata et al disclose wherein the concentric reducer (at 28) has a diameter less than the diameter of the center influent branch (at 24).

With regard to claim 9, and as seen in Figure 3, Selby in view of Kamagata et al disclose wherein the center influent branch (at 24) further comprises a concentric reducer (at 28).

With regard to claim 10, and as seen in Figure 3, Selby in view of Kamagata et al disclose wherein the concentric reducer (at 28) has a diameter less than the diameter of the center influent branch (at 24).

With regard to claim 11, and as seen in Figure 3, Selby in view of Kamagata et al disclose wherein the center influent branch (at 24) further comprises a concentric reducer (at 28).

With regard to claim 12, and as seen in Figure 3, Selby in view of Kamagata et al disclose wherein the concentric reducer (at 28) has a diameter less than the diameter of the center influent branch (at 24).

With regard to claim 13, and as seen in Figure 3, Selby in view of Kamagata et al disclose wherein the center influent branch (at 24) further comprises a concentric reducer (at 28).

With regard to claim 14, Selby in view of Kamagata et al disclose the claimed invention but do not disclose the pipe being manufactured from a material selected from the group consisting of cast iron, PVC, CPVC and HDPE.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pipe be manufactured from a material selected from the group consisting of cast iron, PVC, CPVC and HDPE to adapt to a particular environment and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 15, Selby in view of Kamagata et al disclose the claimed invention but do not disclose the pipe being manufactured from a material selected from the group consisting of cast iron, PVC, CPVC and HDPE.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pipe be manufactured from a material selected from the group consisting of cast iron, PVC, CPVC and HDPE to adapt to a particular environment and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 16, Selby in view of Kamagata et al disclose the claimed invention but do not disclose the pipe being manufactured from a material selected from the group consisting of cast iron, PVC, CPVC and HDPE.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pipe be manufactured from a material selected from the group consisting of cast iron, PVC, CPVC and HDPE to adapt to a particular environment and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

With regard to claim 17, Selby in view of Kamagata et al disclose wherein the side influent branch entrance areas comprise a midpoint (see Figure 5 above) which is a distance away from the concentric reducer (at 28) on the center influent branch but do not expressly disclose that the distance is greater than about 25% of the center influent branch diameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the distance be greater than about 25% of the center influent branch diameter to prevent interference during fluid flow in the center influent branch and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

With regard to claim 18, Selby in view of Kamagata et al disclose wherein the side influent branch entrance areas comprise a midpoint (see Figure 5 above) which is a distance away from the concentric reducer (at 28) on the center influent branch but do not expressly disclose that the distance is greater than about 25% of the center influent branch diameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the distance be greater than about 25% of the center influent branch diameter to prevent interference during fluid flow in the center influent branch and because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Conclusion
Root, Sisk ‘460, Sisk ‘329, Graybeal, Tong, Brewer, Sang, Hill, Rudolf, Buskirk, USAB, Vila and Mollsjo are being cited to show other examples of pipes with center and opposing side influent branches.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679